Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.

Notice of Allowance
35 USC sec 112(b) has been withdrawn in light of applicant’s application.

Reasons for Allowance

Claim 1 recites: A method of handling images of surroundings of a vehicle, the method comprising: obtaining an image or successive images of the surroundings of the vehicle, wherein the image or successive images are obtained from at least one side image capturing device mounted in or on the vehicle at a point in time or over a period of time, and wherein the at least one side image capturing device comprises a curvilinear camera lens; correcting at least a part of distortions in the image or successive images or corrected successive images; rotationally transforming a first sub-image of the corrected image or a first image of the corrected successive images using a first rotational transformation to obtain a first transformed image; rotationally transforming a second sub-image of the corrected image or a second image of the corrected successive images using a second rotational transformation to obtain a second transformed image, wherein the first and second transformed images are thus adjacent transformed sub-images or transformed successive images; performing object detection using performing object detection using the second transformed image; and combining the object detection for the first transformed image and the object detection for the second transformed image to perform object detection for the image or successive images as a whole.
Kweon provides mathematically accurate image processing algorithms for extracting natural looking panoramic images and distortion-free rectilinear images from
images acquired using a camera equipped with a wide-angle lens which is rotationally symmetric about an optical axis and devices implementing such algorithms. Imaging systems using this method can be used not only in security-surveillance applications for indoor and outdoor environments, but also in diverse areas such as video phone
for apartment entrance door, rear view camera for vehicles, visual sensor for unmanned aerial vehicles and robots, camera phone, PC camera, and broadcasting camera. Also, it can be used to obtain panoramic or rectilinear photographs using a digital camera.
Wu discloses a three-dimensional around view monitoring system of a vehicle includes a fisheye image correction setting module, configured to receive fisheye image data generated by photographing a correction plate; correct the fisheye image data

of each pixel in fisheye image data, and perform image stitching on the neighboring corrected image data to generate static stitched image data.
Kweon and Wu are found closest prior art to the instant application. They do not disclose alone nor teach in combination every limitation recited in the claim.  Claim 1 is allowed. Claims 9 and 17 recite similar features/functions as claim 1. All dependent claims depending from their allowed base claims are also allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/QUN SHEN/
Primary Examiner, Art Unit 2661